Title: Zadok Cramer to Thomas Jefferson, 30 October 1809
From: Cramer, Zadok
To: Jefferson, Thomas


          Friend Jefferson  Pittsburgh, Octr 30, 1809
          I take the liberty, and the pleasure at the same, of transmitting a copy of a new spelling for thy inspection—It is totally of domestic materials of the western country, and will give thee an idea of our progress in the book manufactury, west of the mountains
          With high respect for thy Services to the United States, and for the compliment thou paid me on a former occasion
          I remain Thy friend Zadok Cramer
        